AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

DEMETRIUS MONTRE MCFARLAND (8)
Case Nutnber: 3:1?-CR-00270-JAH

 

 

Martin G Molina El_LED_
Defendant’s Attomey
REGISTRATION No. 61346-298

E _ oct 29 2018

THE DEFENDANT: CLERK. U S\ DFS`WQFCT COURT

 

 

 

 

leaded guilty to count(s) one of the Su ersedin Indictment. SOU ERN DlSTWiCT \“.)F c`.At.!FORNiA
p p g wer

l:| was found guilty on count(s) .v ""` `
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section l Nature of Offense Count
18:1962(0); 18:1963 ~ Conspiracy To Conduct Enterprise Affairs Through A Pattern Of 15

Racketeering Activity; Crimina| Forfeiture

 

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[:] The defendant has been found not guilty on count(S)

 

§ Count(s) l, 25 - 75 dismissed on the motion of the United States.

g Assessment : $100.00.

JVTA Assessment*: $
l:\

?n\s.rice for victims of Trafncking Act of 2015, Pub. L. No. 1 14_22.
No fine E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Oc ober 22. 2018

Dat * of Imposition 0 Sentence

\i. JOHN n `HoUsToN
ITED sTATES DISTRICT JUDGE

 

3 : l 7-CR-00270-JAH

`
1

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: DEMETRIUS MONTRE MCFARLAND (8) Judgment - Page 2 of 4
CASE NUMBER: 3:17-CR-00270-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
The defendant is sentenced to 52 months in prison. The Court adjusts the 52-month sentence downward under
USSG 5K2.23 by 19 months in prison that would not be awarded by the United States Bureau of Prisons for
prior State custody time served. Therefore, the defendant is hereby committed to the custody of the United
States Bureau of Prisons to be imprisoned for a term of thirty-three months.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The Coutt recommends custody be served in Southern California 0r as close as possible for family
visitation.

lZ|:]

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

|:l as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Oftice.

RE'I`URN

I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:17-CR-00270-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: DEMETRIUS MONTRE MCFARLAND (8) Judgment - Page 3 of 4
CASE NUMBER: 3117-CR-00270-JAl-l

SUPERVISED RELEASE

Upon release from imprisonment the defendant shall be on supervised release for a term of:
3 years.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
F or cyj”enses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
l:| . .
substance abuse. (Check, rfnpplrcable.)
E The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon
g The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
l:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check r'fapplr`cable.)

The defendant shall participate in an approved program for domestic violence. (Check 1_'f applicable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for Schooling, training, or other acceptable
teasons;

6] the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled Substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold_. usedg distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:17-CR-00270-JAH

`*--r

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: DEMETRIUS MON'I`RE MCFARLAND (8) Judgment » Page 4 of 4
CASE NUMBER: 3217-CR-00270-JAH

//

10.

SPECIAL CONDITIONS OF SUPERVISION

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Resolve all outstanding warrants within 90 days.

That you submit your person, place, property, residence abode vehicle, papers computer,

cellular telephone, social media accounts and any other electronic communications or data storage devices
or media, and effects to search with or without a warrant at any time by any law enforcement or
probation officer with reasonable suspicion concerning a violation of a condition of supervised release or
unlawful conduct and otherwise in the lawful discharge of the officer's duties.

Shall not associate with any person who you know, or who a probation officer or other law enforcement officer
informs you is a Westside Crips gang member or associate, or any other known gang member or associate, unless
given permission by the probation officer.

Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
gang affiliation, association with or membership in the Westside Crips gang or any other gang, unless
given permission by the probation officer.

Shall not display any known gang signs or gestures.

Shall not associate with any known drug, including but not limited to sellers and users, and/or loiter in
areas frequented by those engaged in drug trafficking

Provide complete disclosure of personal and business financial records to the probation officer as requested

The court will permit you to utilize electronic media, provided it's approved by the probation

officer and you purchase the monitoring equipment so the probation officer can search it any time.
Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
the probation officer. Allow for reciprocal release of information between the probation officer and the treatment

provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
probation officer, based on ability to pay.

31 17-CR-0027()-JAH

